Citation Nr: 1235517	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-03 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for the Veteran's service-connected residuals of a fracture of the left distal radius and ulna with history of dislocation of the left elbow.

2.  Entitlement to a compensable evaluation for the Veteran's service-connected surgical scar of the left forearm. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

Although the Veteran requested to be afforded with a Travel Board hearing on his February 2009 VA Form 9 and hearing response form, he neither appeared for the scheduled hearing nor requested its postponement.  Therefore, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

During the course of this claim/appeal, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was denied.  See October 2009 rating decision.  The Veteran did not appeal the denial of TDIU, and the issue has not been raised since the October 2009 denial.  Therefore, this issue is not reasonably raised by the record in this case and is not considered part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


FINDINGS OF FACT

1.  Throughout the claim/appeal period, the preponderance of the evidence weighs against finding that the Veteran's residuals of a fracture of the left distal radius and ulna with history of dislocation of the left elbow are manifested by nonunion of the radius or ulna.

2.  Resolving reasonable doubt in favor of the Veteran, his chronic left hand weakness and numbness and decreased sensation of the left arm are attributable to a median-ulnar nerve injury resulting from the distal forearm fracture/dislocation, according to competent medical opinion.  

3.  Throughout the claim/appeal period, the preponderance of the evidence weighs against finding that the Veteran's surgical scar of the left forearm is manifested by any compensable residuals.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for the Veteran's service-connected residuals of a fracture of the left distal radius and ulna with history of dislocation of the left elbow have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5015-5212 (2011).

2.  Giving the benefit of the doubt to the Veteran, a separate rating of 10 percent for a median-ulnar nerve injury due to left distal forearm fracture/dislocation is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.124a, DC 8515 (2011).

3.  The criteria for a compensable evaluation for the Veteran's service-connected surgical scar have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.118, DCs 7803-7805 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the Veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran filed his current claim seeking an increased rating for his service-connected left forearm disability in March 2008.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The Board notes that the amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether such Veteran's disability has increased since the last review.  See 77 Fed. Reg. 2909-10 (Jan. 20, 2012).  No such request has been made in this case.

The Veteran's left forearm fracture residuals are currently rated as 10 percent disabling under hyphenated diagnostic code 5015-5212, with benign new growths of bone as the original injury and impairment of the radius as the residual condition.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The Veteran's surgical scar is currently rated as noncompensable under DC 7805 for scars rated on limitation of the affected part.  Upon review, the Board finds no other diagnostic code under which it would be appropriate to evaluate the Veteran's left forearm disability or surgical scar.  See Schafrath, supra.  

Regarding the left arm, the Board notes that there is a notation on the May 2008 nerve conduction velocity-electromyography study report (NCV/EMG) that the Veteran is ambidextrous.  However, the May 2008 VA medical examination report reads that the Veteran is right-hand dominant.  Upon review of the record, the Board finds the notation on the May 2008 VA medical examination report to be more probative as it is more consistent with other evidence of record.  See, e.g., December 1971 report of medical history (includes the Veteran's self-report that he is right-hand dominant).  The Veteran is right-hand dominant.    

Under DC 5212 for impairment of the radius (minor arm), a 10 percent evaluation is warranted when there is malunion of the radius with bad alignment; a 20 percent evaluation is warranted when there is nonunion in the upper half or nonunion in the lower half, with false movement and without loss of bone substance or deformity; and a 30 percent evaluation is warranted for nonunion in the lower half, with false movement and with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity.  38 C.F.R. § 4.71a, DC 5212.  

Upon review of the evidentiary record, the Board finds absolutely no indication that the Veteran's left arm disability is manifested by nonunion of the radius.  X-rays of the left elbow taken in May 2008 showed only ossifications (i.e., the formation of bone or of a bony substance) adjacent to the medial and lateral epicondyles that were likely posttraumatic with no evidence of acute bony injury.  Upon review of other evidence contained in the record, the Board similarly finds no evidence of nonunion of the radius.  The Veteran does not contend otherwise.  Therefore, an increased rating under DC 5212 for the left arm disability is not warranted at any time relevant to the claim/appeal period.

The Board also notes that there are no findings or indications of elbow ankylosis, limitation of flexion or extension of the forearm to a compensable degree, marked cubitus varus or cubitus valgus deformity, ununited fracture of the head of the radius, nonunion of the radius and ulna, or impairment of supination and/or pronation to a compensable degree so as to warrant an increased rating under other DCs pertaining to the elbow and forearm.  See 38 C.F.R. § 4.71a, DCs 5205, 5211, 5213.  There is also no evidence of left wrist ankylosis or limitation of wrist motion to a compensable degree so as to warrant an increased rating under DCs 5214 or 5215.    

Nonetheless, the Veteran has repeatedly asserted that he has decreased strength, numbness, and intermittent pain in his left arm and hand.  See May 2008 VA Form 21-4138 and February 2009 VA Form 9.  In May 2008, a private physical medicine and rehabilitation physician considered the Veteran's complaints of chronic left hand weakness and numbness with chronic decrease in sensation, as well as the results of the NCV/EMG study, and ultimately concluded that the overall clinical picture indicated that the Veteran's presenting symptoms were chronic and caused by a median-ulnar nerve injury due to distal forearm fracture-dislocation.  

At the May 2008 NCV/EMG study, it was noted that the Veteran's sharp touch was diminished in both hands in a glove distribution, with left worse than right.  While manual muscle testing was inconsistent at that time, the Veteran underwent medical examination in connection with this claim ten days later and showed normal motor strength (5/5) of the left elbow and left hand.  He also demonstrated full range of motion of the forearm/elbow with no diminution on repetitive testing despite having pain on supination and pronation and normal grip strength.  He further demonstrated decreased palmar flexion of the wrist (50/80), decreased ulnar deviation (30/45), decreased radial deviation (15/20), and decreased sensation on the entire left upper extremity.  

Upon consideration of the May 2008 finding attributing the Veteran's complaints of chronic left hand/arm weakness and numbness and decreased sensation to the diagnosis of median-ulnar nerve injury related to the Veteran's service-connected left distal forearm fracture residuals, the Board has resolved reasonable doubt in favor of the Veteran in finding that a 10 percent disability rating under 38 C.F.R. § 4.124a, DC 8515 for mild, though not greater, incomplete paralysis of the median nerve is warranted for the entire claim/appeal period.  The demonstrated symptomatology are adequately contemplated by the criteria set forth under that DC.   

Regarding the Veteran's claimed surgical scar disability, the Board notes no compensable residuals are shown at any time relevant to the current claim appeal period.  The May 2008 VA medical examiner specifically noted that the Veteran's scar had not changed since the January 2003 examination.  The scar had previously been described as a 5 cm, well-healed surgical scar transverse across the distal third of the forearm and the volar surface, which was flat, nontender, and nonerythematous.  The Board notes that there is no evidence contained in the record that in any way contradicts the findings of the VA medical examiners as it relates to the surgical scar.  The Veteran is not even shown to have complained or sought treatment for the surgical scar at any time relevant to the appeal period.  While neither examiner specifically addressed whether the Veteran's surgical scar caused limitation of motion, the only limitation of motion shown involves the wrist - not the forearm.  The separate 10 percent rating granted herein adequately contemplates any weakened wrist motion.  For these reasons, the Board finds that a compensable rating is not warranted under the criteria for rating scar disabilities for the entire period.  Specifically, there is no evidence of unstable scarring (DC 7803), painful scarring (DC 7804), or limitation of function of an affected part (DC 7805).  No staged rating is warranted.  See Francisco, supra.      

Moreover, because the Board does not find any symptoms and related functional impairment that are not already encompassed by the currently assigned ratings, and because there is no unusual or exceptional disability picture shown for the disabilities, referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Indeed, the Board finds that the assigned ratings fully contemplate the symptomatology shown during the pendency of this appeal.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007),  requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

Prior to the initial denial of the claims, the RO advised the Veteran in an April 2008 notice letter of the evidence and information needed to substantiate his claims for an increased rating and described the types of evidence that he may provide in support of his claims.  The RO also explained what evidence and information that the Veteran was responsible for obtaining/providing and what evidence that VA would obtain or make reasonable efforts to obtain in support of his claims.  The RO further explained how VA determined the effective date, which adequately satisfied Dingess notice requirements.  

The Veteran has been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claim during the course of this appeal.  Neither the Veteran nor his representative has alleged any prejudice with respect to the notice, or lack thereof, received for his claims at any time during the course of this appeal. 

Furthermore, the Veteran and his representative have been provided with a copy of the rating decision, and the SOC, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issues on appeal prior to the initial of the claims.  Furthermore, additional notice was provided in October 2008.    

Regarding VA's statutory duty to assist in claims development, the RO afforded the Veteran with a medical examination in connection with his claims in May 2008.  The examination report, considered together with other pertinent evidence contained in the record, includes all relevant findings needed to evaluate fairly the Veteran's claims.  There is neither allegation nor indication that the Veteran's disability has worsened since the examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (mere passage of time is not basis for requiring new examination).  The complaints noted by the Veteran on his February 2009 VA Form 9 were essentially the same as the complaints described to the May 2008 VA medical examiner (i.e., hand weakness and numbness, decreased grip strength).  In consideration thereof, as well as other evidence in the record, a separate 10 percent rating is being awarded for median-ulnar neuropathy.  Therefore, the examination report is deemed adequate for the purposes of this adjudication.  

Treatment records relevant to the Veteran's claims have been obtained to the extent possible or otherwise submitted, and are associated with the record.  There are no additional pertinent records found in the Veteran's Virtual VA folder.  

Records from the Social Security Administration (SSA) have also been obtained and are associated with the record.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  


ORDER

Entitlement to an evaluation greater than 10 percent for residuals of a fracture of the left distal radius and ulna with history of dislocation of the left elbow is denied.

A separate rating of 10 percent for a median-ulnar nerve injury due to distal forearm fracture dislocation is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a compensable evaluation for a surgical scar of the left forearm is denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


